DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/15/2021 is entered and fully considered.
Response to Arguments
In view of the amendment, the rejections in view of HU are removed and new prior art rejections are provided below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 11-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GABEN (US 2021/0367224) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810).
Regarding claims 1, 11, 12, 15, 17 and 18,
	GABEN teaches a method of manufacturing an anode charged with lithium that includes a protective coating deposited by ALD (atomic layer deposition) abstract. The anode material can be silicon-based [0062]-[0065]. In addition, generally silicon based anodes experience less strong degradation from cycling [0010]. The protective coating is applied to the anode before charging with lithium [0018] and [0088]. ALD is performed in a reaction chamber (first reaction chamber). The anode material before charging with lithium is considered to be a precursor material (a precursor for lithiation).
[0036]. When using the thermal evaporation technique, the morphology of the anode material is maintained [0036]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to lithiated the anode material of GABEN using lithiating techniques known in the art including thermal evaporation which can preserve morphology. The thermal evaporation technique is considered to be performed in a reaction chamber (second reaction chamber).
The references do not expressly teach a single reactor that incorporates a first and second reaction chamber. However, combination/cluster tools are well known in the art and are used to transport substrates between different reaction/deposition chambers. For example, VISCO teaches a cluster tool that includes a thermal evaporating unit and ALD unit that is advantageous for fabrication [0313]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate the aluminum oxide deposition and lithiating deposition into a single apparatus such as a cluster tool as described in VISCO because it provides significant fabrication advantages. The cluster tool in VISCO allows for a single substrate to continuously move from one deposition chamber to another in a single processing from start to finish.
Regarding claims 2, 3, 13, 14, and 21,
[0091]. Alumina comprises aluminum.
Regarding claim 4,
	As described above, the lithiation can be performed by thermal evaporation. GABEN further teaches the electrodes (anode and cathode) can have a thickness of less than 10µm [0159]. The anode with precharged lithium is interpreted to be the “lithium-containing coating”. The reference does not teach a thickness of the anode as 1-50µm. However, the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I.A.
Regarding claims 7 and 18,
	VISCO teaches the evaporator is under vacuum [0040] and the ALD chamber is part of the single tool [0314]. Accordingly, the cluster tool in VISCO is a vacuum chamber and defines a first and second reaction chamber. 
Regarding claims 8 and 19,
	GABEN teaches the ALD layer of aluminum oxide is less than 5nm thick [0016] which overlaps the claimed range of 1-25nm and is considered prima facie obvious, MPEP 2144.05.I. 
Regarding claim 22,
	As described above, GABEN teaches using an anode material that comprises silicon. The transitional phrase “consisting essentially of” limits the scope of the composition to components that do not materially affect the basic and novel characteristics of the invention. In this instance, the anode composition needs to maintain that characteristics of an anode for a lithium accumulator. Any of the materials .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GABEN (US 2021/0367224) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810) further in view of SERSHEN et al. (US 2012/0141676) evidenced by PATOLSKY et al. (US 2020/0358083).
Regarding claims 6 and 16,
	GABEN teaches depositing aluminum oxide by ALD but does not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus. 
One of ordinary skill would readily recognize that ALD is performed by alternating precursors gases that react with one another to form coatings on a surface. PATOLSKY is provided as evidence to show how precursor gases are used to deposit alumina onto silicon in Fig. 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GABEN (US 2021/0367224) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810) further in view of BREVNOV et al. (US 2021/0218032).
Regarding claims 10 and 20,
	The prior art teaching performing the claimed oxide deposition and lithiation but does not teach a roll to roll processing. However, BREVNOV teaches a method of arranging a series of deposition chambers in a roll to roll process as shown in Fig. 5. One of the chambers can deposit material by ALD [0026] while another chamber can deposit a lithium material [0031]. The continuous processing of the roll-to-roll process in BREVNOV increases throughput compared to a batch process in a typical cluster tool. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the process of modified GABEN in a roll to roll process instead of a batch process because making a batch process continuous is considered prima facie obvious, MPEP 2144.04.V.E. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712